Citation Nr: 1536440	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-14 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left ankle disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty until he retired with more than twenty years of service in January 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Board notes that the Veteran lives in the jurisdiction of the Detroit, Michigan RO.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

Service connection may be established on a secondary basis for a disability that is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

The Veteran contends that his left ankle disability is related to a service-connected disability or, in the alternative, is directly related to service.

The Veteran's service treatment records indicate that beginning in July 1997, he complained of unexplained pain and swelling in his left lower extremity.  The Veteran's VA physical prior to discharge in December 2000 documented minimal edema of both feet, especially around the ankles.  A January 2000 treatment note, dated the same month that the Veteran retired, documented complaints of constant pain in the left leg with swelling.

The Veteran's post service treatment records indicate that he received treatment during 2004 and on a continuing basis from 2007 for a disability variously described as left lower extremity venous insufficiency/cellulitis/lymphedema in his left ankle.

VA examinations in August 2007 and September resulted in medical opinions that the Veteran's left ankle disability was not secondary to his hypertension; without rationale and without consideration of direct service connection.

An April 2010 statement from the Veteran attributed the left swelling to his service-connected left knee disability.

A March 2011 VA examination noted trace edema of the left lower extremity secondary to chronic venous insufficiency.  

As the previous VA examinations of record did not consider direct service connection or all of the Veteran's contentions, he should be afforded an additional VA examination to determine if the Veteran's left lower extremity disability is either related to service, secondary to a service-connected disability, or aggravated by a service-connected disability.  

Additionally, the Veteran testified that his physician, Dr. T, had indicated that his left ankle swelling is due to his hypertension.  Records from Dr. T dated prior to May 20, 2015 were associated with the claims file in May 2015.  The AOJ should attempt to obtain updated records on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any necessary release from the Veteran and request records from Dr. T dated after May 20, 2015.

2.  Thereafter, the Veteran should be afforded a VA examination relative to his claim on appeal.  The claims folders must be made available to and reviewed by the examiner. 

Based upon the examination results and the review of the claims folders, the examiner should state the medical probabilities that any left lower extremity disability identified is etiologically related to the Veteran's period of active military service.  Consideration should be given to the notations of in-service treatment.  The examiner must also provide an opinion as to whether any left lower extremity disability identified was caused or chronically worsened by service-connected hypertension and/or service-connected hypertensive heart disease with chronic congestive heart failure and/or left knee disability. 

The rationale for all opinions expressed must be provided. This should include an explanation regarding possible aggravation of the left ankle by the hypertension and/or heart disability and/or left knee disability.  The medical reasons for accepting or rejecting the Veteran's theories of service connection should be set forth in detail.

3.  Thereafter, the AOJ should adjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


